Opinion of the Court, by
Judge Owsley.
According to the decision of this court in the case of Tebbs and White, the court below improperly rejected from going in evidence to the jury, the record book of the county court of Jefferson, for the purpose of proving a copy of a deed recorded in that court. But it is said, that although the copy of a deed regularly admitted to record, might be admissible evidence; yet, it is contended the record in question, because the deed appears not to have been correctly admitted to record, was properly rejected. We are unable, however, to perceive any weight in this objection; for as the deed appears to have been acknowledged, although it is not stated by whom that acknowledgment was made, yet, as it was done in open court, and admitted to record, we must presume the proceedings in that court correct; and, consequently, must infer that before it was admitted to record, the acknowledgment was made by those persons by whom it purports to have been executed.
The judgment must be reversed with costs, and the cause remanded for new proceedings, not inconsistent with this opinion.